Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an amendment, filed on 1/24/2022.
2.    Claims 12-17, and 19-23 are pending, wherein all independent claims are amended.
Response
3.	Previous rejections on 10/22/2021 are withdrawn due to above amendment; therefore, applicant’s argument are moot; new grounds of rejections are presented herein for pending amended claims.
4. Note: Applicant amends pending claims with: “ when there is an area in which the pedestrian has difficulty walking on the road on which the vehicle is traveling (yield/avoid the path see applicant’s dwg FIG. 8: veh 70 pass “a slow-moving object” in “VEHICLE TRAVELING AREA” associating with IM3 direction – a camera/radar recognizes that “a pedestrian has difficulty” because he/she moves slow comparing to a vehicle’s speed ), then  a vehicle processor executes driving control to make the vehicle pass through the area and overtake the pedestrian”
	It is reasonably interpreted as “a slow-moving object” to yield/deviate from a moving path of a bigger moving object. This “a slow-moving object”/pedestrian (observed by the vehicle) has been commonly considered as claimed “a difficulty” in a traffic flow.
5.  Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/05/2017. It is noted that applicant filed a copy of the PCT/JP2017/036282 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
6.	Independent claims 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 10,493,985 B2) (hereinafter “Yokoyama”) in view of Ikeda (JP 2009-012602 A), and further in view of Zecha et al (US Pub. 20110246156 A1) (hereinafter “Zecha”).
A. Regarding Claim 12, Yokoyama teaches a vehicle control device (Fig. 1, vehicle control device 3) comprising: a pedestrian recognizer (see Yokoyama, col. 3 line 1-8, the surrounding environment recognition unit 22) configured to recognize pedestrians present in a vicinity of the vehicle (see Yokoyama, col. 3 line 1-8 and 20-23, the surrounding environment recognition unit 22 detects a shape and position of nearby objects, and can determine “a slow-moving object” to be a pedestrian); and a driving controller (see Yokoyama, col. 4 line 20-28, vehicle controller 33) configured to cause the vehicle to travel by controlling one or both of steering and acceleration of the vehicle independently from an operation of an occupant of the vehicle (see Yokoyama, col. 4 line 20-28, vehicle controller 33 sets the target steering angle and target speed for the vehicle, and steers the vehicle, outputs a torque, or adjusts the braking system so that the vehicle achieves the targets), and to cause the vehicle to travel behind a pedestrian who has substantially the same proceeding direction as the vehicle among the pedestrians recognized by the pedestrian recognizer - Yokoyama, col.. 4 line 8-12, teaches that after recognizing a mobile object in the path of the vehicle, such as a pedestrian, the collision predictor 32 predicts the travel route of the pedestrian.  Yokoyama, col.6 line 43-51 teaches that the system uses the detected pedestrian’s line-of-sight direction, head direction, torso direction, speed, and acceleration to determine the pedestrian’s travel route, and the proceeding direction of the pedestrian can be compared with the vehicle. An example of this is described on Yokoyama, col. 4 line 58-60, where the system determines that a pedestrian is travelling in a parallel-opposite direction to the vehicle, and based on the pedestrian’s location and travel route, the system determines that the pedestrian is not at risk of colliding with the vehicle. However, in the case where it is determined that the pedestrian is at risk of colliding with the vehicle, Yokoyama, col. 6 line 64-67, such as a scenario where the pedestrian walks into the vehicle’s path while travelling in substantially the same direction, see Yokoyama, col.7 line 1-7, the vehicle will decelerate to travel at a lower target speed to not collide with the pedestrian).
Yokoyama does not appear to explicitly teach a road width recognizer configured to recognize a width of a road on which a vehicle travels; and to cause the vehicle to travel behind a pedestrian who has substantially the same proceeding direction as the vehicle among the pedestrians recognized by the pedestrian recognizer when a width of the road recognized by the road width recognizer is equal to or less than a predetermined width.
From the same field of endeavor, Ikeda teaches a road width recognizer configured to recognize a width of a road on which a vehicle travels (see Ikeda para. [0008] having a width detection means detects the width of the road that the vehicle is traveling on); and to cause the vehicle to travel behind a pedestrian who has substantially the same proceeding direction as the vehicle among the pedestrians recognized by the pedestrian recognizer when a width of the road recognized by the road width recognizer is equal to or less than a predetermined width (see Ikeda para [0009] teaches that the width of the road is compared with a predetermined threshold, and if the road width is smaller than the predetermined threshold, the invention would carry out the control maneuver).
Both Yokoyama and Ikeda do not describe a related vehicle is an autonomous vehicle; however,  Zecha clearly describes an involvement of the autonomous vehicle
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Yokoyama to further incorporate the teachings of Ikeda, in view of Zecha to include a road width recognizer configured to recognize a width of a road on which a vehicle travels; and to cause the vehicle to travel behind a pedestrian who has substantially having similar proceeding direction as the vehicle among the pedestrians recognized by the pedestrian recognizer when a width of the road recognized by the road width recognizer is equal to or less than a predetermined width. The motivation for doing so would be to allow the vehicle control device to travel safely by an autonomous vehicle in a road taking into account its width (see Ikeda para. [0004]).
B. Regarding Claim 22, Yokoyama teaches a vehicle control method comprising: recognizing, by a pedestrian recognizer (see Yokoyama, col. 3 Line 1-8, the surrounding environment recognition unit 22), pedestrians present in a vicinity of the vehicle (see Yokoyama, col. 3 Line 1-8 and 20-23, the surrounding environment recognition unit 22 detects a shape and position of nearby objects, and can determine the object to be a pedestrian); and causing, by a driving controller (vehicle controller 33), the vehicle to travel by controlling one or both of steering and acceleration of the vehicle independently from an operation of an occupant of the vehicle (see Yokoyama, col. 4 Line 20-28, vehicle controller 33 sets the target steering angle and target speed for the vehicle, and steers the vehicle, outputs a torque, or adjusts the braking system so that the vehicle achieves the targets), and causing the vehicle to travel behind a pedestrian who has substantially the same proceeding direction as the vehicle among the pedestrians recognized by the pedestrian recognizer (see Yokoyama, col.4 Line 8-12, teaches that after recognizing a mobile object in the path of the vehicle, such as a pedestrian, the collision predictor 32 predicts the travel route of the pedestrian. see Yokoyama, col. 6 Line 43-51 teaches that the system uses the detected pedestrian’s line-of-sight direction, head direction, torso direction, speed, and acceleration to determine the pedestrian’s travel route, and the proceeding direction of the pedestrian can be compared with the vehicle. An example of this is described on see Yokoyama, col. 4 Line 58-60, where the system determines that a pedestrian is travelling in a parallel-opposite direction to the vehicle, and based on the pedestrian’s location and travel route, the system determines that the pedestrian is not at risk of colliding with the vehicle. However, in the case where it is determined that the pedestrian is at risk of colliding with the vehicle, see Yokoyama, col. 6 Line 64-67, such as a scenario where the pedestrian walks into the vehicle’s path while travelling in substantially the same direction, see Yokoyama, col.7 Line 1-7, the vehicle will decelerate to travel at a lower target speed to not collide with the pedestrian).
Yokoyama does not appear to explicitly teach recognizing, by a road width recognizer, a width of a road on which a vehicle travels; and, when the width of the road recognized by the road width recognizer is equal to or less than a predetermined width.
From the same field of endeavor, Ikeda teaches recognizing, by a road width recognizer (see Ikeda, para. [0008] width detection means), a width of a road on which a vehicle travels width detection means detects the width of the road that the vehicle is traveling on); and, when the width of the road recognized by the road width recognizer is equal to or less than a predetermined width (see Ikeda, para. [0009] teaches that the width of the road is compared with a predetermined threshold, and if the road width is smaller than the predetermined threshold, the invention would carry out the control maneuver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Yokoyama to further incorporate the teachings of Ikeda, and Zecha to include a road width recognizing step, and finding out if the road width is equal to or less than a predetermined width. The motivation for doing so would allow the vehicle control device to travel safely in a road taking into account its width (see Ikeda para. [0004]).
C. Regarding Claim 23, Yokoyama teaches a non-transitory computer-readable storage medium that stores a program to be executed by a vehicle computer to perform at least: recognize pedestrians present in a vicinity of the vehicle (see Yokoyama col. 3 Line 1-8 and 20-23, the surrounding environment recognition unit 22 detects a shape and position of nearby objects, and can determine the object to be a pedestrian); cause the vehicle to travel by controlling one or both of steering and acceleration of the vehicle independently from an operation of an occupant of the vehicle (see Yokoyama col. 4 Line 20-28, vehicle controller 33 sets the target steering angle and target speed for the vehicle, and steers the vehicle, outputs a torque, or adjusts the braking system so that the vehicle achieves the targets); and cause the vehicle to travel behind a pedestrian who has substantially the same proceeding direction as the vehicle among the recognized pedestrians - Yokoyama col. 4 Line 8-12, teaches that after recognizing a mobile object in the path of the vehicle, such as a pedestrian, the collision predictor 32 predicts the travel route of the pedestrian. Yokoyama col. 6 Line 43-51 teaches that the system uses the detected pedestrian’s line-of-sight direction, head direction, torso direction, speed, and acceleration to determine the pedestrian’s travel route, and the proceeding direction of the pedestrian can be compared with the vehicle. An example of this is described on Yokoyama col.  4 Line 58-60, where the system determines that a pedestrian is travelling in a parallel-opposite direction to the vehicle, and based on the pedestrian’s location and travel route, the system determines that the pedestrian is not at risk of colliding with the vehicle. However, in the case where it is determined that the pedestrian is at risk of colliding with the vehicle, (see Yokoyama col.  6 Line 64-67, such as a scenario where the pedestrian walks into the vehicle’s path while travelling in substantially the same direction, (see Yokoyama col. 7 Line 1-7, the vehicle will decelerate to travel at a lower target speed to not collide with the pedestrian).
Yokoyama does not appear to explicitly teach recognizing a width of a road on which the vehicle travels; and when the recognized width of the road is equal to or less than a predetermined width.
From the same field of endeavor, Ikeda teaches recognizing a width of a road on which the vehicle travels (Ikeda para. [0008] width detection means detects the width of the road that the vehicle is traveling on); and when the recognized width of the road is equal to or less than a predetermined width (Ikeda para. [0009] teaches that the width of the road is compared with a predetermined threshold, and if the road width is smaller than the predetermined threshold, the invention would carry out the control maneuver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium that stores a program to be executed by a vehicle computer of Yokoyama to further incorporate the teachings of Ikeda and Zecha to include a road width recognizing step carried out by the program, and finding out if the road width is equal to or less than a predetermined width. The motivation for doing so would allow the vehicle control device to travel safely in a road taking into account its width (see Ikeda para. [0004]).
7.	Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama  in view of Ikeda, in view of Zecha, and further in view of Matsunaga et al. (US 11,077,849 B2) (hereinafter “Matsunaga”).
A. Regarding Claim 13: The rationales and references for a rejection of claim 12 are incorporated.
From the same field of endeavor, Ikeda teaches wherein, when the width of the road recognized by the road width recognizer is equal to or less than a predetermined width (Ikeda para. [0009] teaches that the width of the road is compared with a predetermined threshold, and if the road width is smaller than the predetermined threshold, the invention would carry out the control task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have vehicle risk and avoidance device of Yokoyama to further incorporate the teachings of Ikeda and Zecha to include a road width recognizing step carried out by the program, and finding out if the road width is equal to or less than a predetermined width. The motivation for doing so would allow the vehicle control device to travel safely in a road taking into account its width (see Ikeda para. [0004])
And the combination of Yokoyama, Ikeda, and Zecha does not explicitly teach the driving controller causes the vehicle to follow a pedestrian who has substantially the same proceeding direction as the vehicle and has a high priority level among the pedestrians recognized by the pedestrian recognizer.
From the same field of endeavor, Matsunaga teaches the driving controller causes the vehicle to follow a pedestrian who has substantially the same proceeding direction as the vehicle and has a high priority level among the pedestrians recognized by the pedestrian recognizer (see Matsunaga col. 8 Line 50 - col. 9 Line 11 teaches that the driving controller aka action plan generator 140 executes a following control based on the nearest pedestrian to the vehicle. It is taught in the application being examined that the pedestrian closest to the vehicle has a high priority level. Therefore the invention in Matsunaga is performing the same function of following based on the pedestrian nearest to the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyama, Ikeda and Zecha to incorporate the teachings of Matsunaga to compare the width of the road with a predetermined width using the data collected from the road width recognizer, as taught by Ikeda, use the vehicle control risk and avoidance device as taught by Yokoyama, to perform a following function to follow a pedestrian that has a substantially same proceeding direction as the vehicle, as taught by Matsunaga. The motivation for doing so would be to perform driving control in a manner that takes into account all pedestrians and groups on the road (see Matsunaga, col. 1 line 30-39).
B. Regarding Claim 14: The rationales and references for a rejection of claim 13 are incorporated.
Matsunaga also teaches wherein, when it is not possible to overtake the pedestrian who has substantially the same proceeding direction as the vehicle and has a high priority level among the pedestrians recognized by the pedestrian recognizer (Matsunaga Fig. 10 illustrates an example of a vehicle traveling in a road with two pedestrians, where it would not be possible for the vehicle to overtake the pedestrians. In this instance the nearest pedestrian P1 has the high priority level.), the driving controller causes the vehicle to travel behind the pedestrian (see Matsunaga col. 8 Line 50 - col. 9 Line 11 teaches that the driving controller aka action plan generator 140 executes a following control based on the nearest pedestrian to the vehicle. It is taught in the application being examined that the pedestrian closest to the vehicle has a high priority level. Therefore the invention in Matsunaga is performing the same function of following based on the pedestrian nearest to the vehicle).
C. Regarding Claim 15: The rationales and references for a rejection of claim 13 are incorporated.
Yokoyama, Ikeda, Zecha and Matsunaga teaches the vehicle control device according to claim 13 (all limitations as discussed above). Matsunaga also teaches wherein the pedestrian having a high priority level is a pedestrian closest to the vehicle (Col. 9 Line 65 - Col. 10 Line 6 teaches that the vehicle will perform a follow control based on the behaviors of the nearest pedestrian to the vehicle, P1. This is the same as assigning a high priority level to the nearest pedestrian because in both cases, the vehicle is primarily concerned with the nearest pedestrians, position and walking direction).
8.	Claims 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama  in view of Ikeda in view of Zecha, and further in view of Sakata et al. (JP 2006-151114 A) (hereinafter “Sakata”).
The rationales and references for a rejection of claim 12 are incorporated.

 The combination of Yokoyama, Ikeda, and Zecha does not explicitly teach wherein a detector recognizes that the pedestrian has turned around after the driving controller has started control to cause the vehicle to travel behind the pedestrian, and the driving controller executes driving control to overtake the pedestrian when the pedestrian recognizer recognizes that the pedestrian has turned around.
From the same field of endeavor, Sakata teaches wherein the pedestrian recognizer recognizes that the pedestrian has turned around after the driving controller has started control to cause the vehicle to travel behind the pedestrian, and the driving controller executes driving control to overtake the pedestrian when the pedestrian recognizer recognizes that the pedestrian has turned around - Sakata para. [0005] teaches that in the conventional technology, vehicle control systems would perform avoidance maneuvers if a pedestrian in the direction of travel. However, when the pedestrian recognizes that a vehicle 1.e. when the pedestrian turns around so that the vehicle is in their field of view, the risk is effectively decreased because both the pedestrian and vehicle would actively maneuver so that they do not collide. Thus Sakata para.  [0011] teaches after recognizing a pedestrian on the road, the vehicle control system will perform a risk avoidance maneuver based on the pedestrian state. The pedestrian state is (see Sakata para. [0079] ) indicating the pedestrian's moving state, orientation, and if the pedestrian is aware of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyama , Ikeda, Zecha to incorporate the teachings of Sakata in the vehicle control device as taught by the combination of Yokoyama, Zecha and Ikeda to add a feature to the pedestrian recognizer to recognize when the pedestrian has turned around, and to executive driving control to overtake the pedestrian when the pedestrian recognizer recognizes that the pedestrian has turned around, as taught by Sakata. The motivation for doing so would be to realize a vehicle control device that maneuvers and avoids risk while fully taking into account the pedestrian behavior, and ensuring safety for pedestrians (see Sakata, para. [0005] - [0008]),
B. Per dependent claims 17, and 19: The rationales and references for a rejection of claim 13 are incorporated.
	These claims are directed to structural limitations; associating with a camera to detecting a required width (see applicant’s drawing FIGs. 7-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoyama , Ikeda, and Zecha to recognize what path (between W1L or W1R) would be safe to pass a pedestrian according to a pedestrian’s moving direction to avoid an accident because selecting a wider width and opposite/against a pedestrian’s direction give less risk for a collision.
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Ikeda, in view of Zecha, and further in view of Min et al. (US 9,024,740 B2) (hereinafter “Min”).
The rationales and references for a rejection of claim 12 are incorporated.
 Yokoyama, Ikeda and Zecha do not explicitly teach a projector configured to project an image onto a road on which the vehicle travels; and a projection controller configured to cause, when the pedestrian recognizer recognizes a pedestrian, an image prompting the pedestrian to avoid onto the road on which the vehicle travels.
From the same field of endeavor, Min teaches a projector (see Min col. 3 line 47, laser lights 11) configured to project an image onto a road on which the vehicle travels (see Min col. 3, line 55-58, laser lights 11 project laser beams 12 onto the ground surface); and a projection controller (see Min col. 4 line 5-19, the system determines the moving direction of the objects, determines if the objects are pedestrians, and determines if the pedestrians are candidates for a laser light ground warning based on their moving direction in relation to the vehicle) configured to cause, when the pedestrian recognizer recognizes a pedestrian (see Min col. 4 line 5-10, moving objects in front of the vehicle can be recognized as pedestrians by the front sensors 13), an image prompting the pedestrian to avoid onto the road on which the vehicle travels (see Min col. 4 line 56-60, the laser beam 12 is emitted through laser light 11 and is projected onto the ground surface located ahead of the moving object, or pedestrian, to notify them that a vehicle is approaching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyama and Ikeda in view of Zecha,  to incorporate the teachings of Min in the vehicle control device as taught by the combination of Yokoyama and Ikeda to add a ground lighting feature on the ground of where pedestrians are walking in the vehicle path, as taught by Min. The motivation for doing so would provide a warning to a pedestrian that a vehicle is approaching, ensuring safety for the pedestrian (see Min, col. 1 line 49-55).
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Ikeda in view of Zecha in view of Min, and further in view of Sakata et al. (JP 2006-15114 A).
The rationales and references for a rejection of claim 20 are incorporated.
Since this claim is directed to a structure; therefore, this claim requires structural limitations to make up that structure; a claimed action of “not encroached onto the road” or “encroaching onto the road” are merely avoiding actions of a pedestrian; therefore, they are considered after that broad meanings.
Min also teaches wherein, when the pedestrian recognizer recognizes the pedestrian has avoided after the projector has projected an image prompting the pedestrian to avoid (see Min col. 4 line 15-45, the system in Min can recognize when a pedestrian has moved out of the way based on detecting the pedestrian movements, and if the pedestrian is outside of a threshold space, the vehicle will unmark the pedestrian as a candidate for a ground lighted warning).
However, the combination of Yokoyama, Ikeda, Zecha and Min does not explicitly teach the driving controller executes driving control to overtake the pedestrian.
From the same field of endeavor, Sakata teaches the driving controller executes driving control to overtake the pedestrian (see Sakata, para. [0077] the risk level calculation unit 13 calculates the risk of a pedestrian while taking into account the location of the pedestrian. When it is possible for the vehicle to overtake because the pedestrian has moved out of the way, the risk level can be lowered to an acceptable amount so that the control decision is made to overtake a pedestrian done by the travel control system 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyama, Ikeda, Zecha, and Min to incorporate the teachings of Sakata in the vehicle control device as taught by the combination of Yokoyama, Ikeda, and Zecha to include a projector that has a pedestrian warning feature where the pedestrian recognizer has recognized that the pedestrian has avoided after the projector has projected an image on to the ground, as taught by Min, to include a feature where the driving controller executes driving control to overtake the pedestrian, as taught by Sakata.
The motivation for doing so would be to realize a vehicle control device that maneuvers and avoids risk while fully taking into account the pedestrian behavior, and ensuring safety for pedestrians (see Sakata, para.[0005] - [0008]).
Conclusion
11.	Claims 12-17, and 19-23 are rejected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662